10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

` UNITED sTATEs DlsTRICT CoURT
WESTERN DlsrRlcT oF WASHINGTON

AT SEATTLE
LAYNA CROFTS, et al., ` CASE NO. C17-1365.TLR
Plaintiffs, ORDER SCHEDULING STATUS
V_ ` CONFERENCE

ISSAQUAH SCHOOL DISTRICT,

Defendant.

 

 

The court SCHEDULES a status conference in this matter for Wednesday,
February 20, 2019, from 10:0() am to 10:30 am. b The court ORDERS both pro se
plaintiffs and lead counsel for Defendant to attend Based On the pleadings, the court Will

rule on the motions found at docket numbers 48, 49,` 50, 51, and 56.

Dated this h day ofFebrual'y, 2019- QW m §

JAMES . ROBABT
United S ates District Judge

ORDER - l

 

 

 

